Case: 14-60448      Document: 00513075418         Page: 1    Date Filed: 06/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 14-60448                                June 11, 2015
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
HUGO ALBERTO PEREZ, also known as Hugo Albert Moreno,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 064 108


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Hugo Alberto Perez, a native and citizen of Mexico, petitions for review
of the Board of Immigration Appeals’ dismissal of his appeal of the immigration
judge’s denial of his application for withholding of removal. Perez argues that
the agency erred in denying his application for withholding of removal. He
asserts that he established past persecution and a well-founded fear of future
persecution based upon his membership in a particular social group, namely,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60448    Document: 00513075418    Page: 2   Date Filed: 06/11/2015


                                No. 14-60448

people who have been threatened and harmed by gangs based on their refusal
to join the gang. He further contends that Mexican authorities are unwilling
or unable to protect him.
      Substantial evidence supports the agency’s denial of Perez’s application
for withholding of removal. We have previously rejected a similar argument
that young men who were recruited by criminal gangs constitute a particular
social group because the proposed group lacked the necessary social visibility
and did not meet the particularity test. See Orellana-Monson v. Holder, 685
F.3d 511, 518 (5th Cir. 2012).     Perez has not shown that his claim is
distinguishable from that alleged in Orellana-Monson. Therefore, he has not
shown that the evidence compels a conclusion that it is more likely than not
that he will be persecuted on account of his membership in this particular
social group if he is removed to Mexico. See Orellana-Monson, 685 F.3d at 518;
Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) .
      The petition for review is DENIED.




                                      2